Per Curiam: Appellant’s special plea disclosed a good defense. We see no distinction between this case and Berger et al. v. Potter et al. 32 Ill. 70. Here, as there, appellees could have asked the aid of a court of chancery to make a deed to appellant, and on. making it, the right to recover on the note would be unquestionable, A title to the lot was the only consideration for the note, and until that title was made, which appellees could not make without the aid of chancery, the note should not he paid. The judgment must be reversed and the cause remanded. Judgment reversed.